Woods, C. J.,
delivered the opinion of the court.
This suit was brought for the recovery of the statutory penalty of fifty dollars a day, prescribed in the act of March 11, 1884, and the amendatory act of March 14, 1888, “for the regulation of freight and passenger rates on railroads, and for the creation of a commission to supervise the same, and for other purposes,” by reason of the neglect of the appellee to erect a new freight and passenger depot at Lake station, within ninety days from the 4th day of June, 1889, in pursuance of an order to that effect made by the railroad commission on the day named. To the declaration the defendant corporation demurred, alleging among other grounds, that the order of the commission directed a new depot built, but failed to prescribe the number and dimensions of the rooms therein for passengers, as prescribed in the 2d section of the amendatory act. This demurrer was sustained by the court below, and the state prosecutes this appeal from that judgment.
*650By section 2, chapter 26, of the laws of Mississippi, passed at the session of 1888; it is declared that in addition to the power and duties conferred by the former act of March 11, 1884, the railroad commissioners are “ authorized to designate the site or location of any new depot building or station-house that may be ordered built, in cases where the site selected by the railroad company required- to erect the same is deemed inconvenient or inaccessible: provided, that said depot shall be located on the line of such railroad, and having in view the interest of the public and the railroad company, .and to prescribe the number and dimensions of the- rooms therein for passengers, designating and providing, if deemed proper, separate rooms for the sexes and- for the races, etc.
This is not a case where- the railroad commission -is authorized, under the original act, to “ see that at least one comfortable and suitable reception room is provided at each depot for the use of persons desiring and awaiting transportation.” Neither is it • the case provided for in the amendatory act under that provision which gives the commissioners “ authority to require such additions or alterations in passenger depots, or station-houses, as may be necessary in their judgment to secure ample, comfortable, and suitable accommodations for. all passengers.” That there is much plausibility in the suggestion that a new depot might, in effect, be ordered built by a direction to erect one or more comfortable and suitable reception rooms, and to make certain additions and alterations to Lake station-house, may be granted. But, as the. statute we are considering is highly penal in its character, it will require a construction of the law which will rise above the region of plausibility to meet the requirements of the case. Plainly, this was an order for the erection of a new depot building. Not to put the railroad company at perilous disadvantage, — the costly disadvantage, it might turn out, of erecting a new depot which the commissioners might deem not suitable and comfortable, — the statute makes it the duty of the commissioners to prescribe the number and dimensions of the rooms therein for passengers, leaving it optional with the commissioners to order separate rooms for sexes and races. The obvious and reasonable construction of the statute shuts us up to *651the conclusion that before the railroad company can be required to erect a new depot or station-house (not to see that' a suitable reception room is provided^ nor to have additions or alterations in existing depots made), the railroad commissioners shall “prescribe the number and dimensions of the rooms therein for passengers, designating and providing, if deemed proper, separate rooms for the races and sexes.” - '
The order of the commissioners wholly failed to comply with this plain, just and reasonable requirement,’ and the demurrer was to this extent, therefore, well taken.

Affirmed.